Citation Nr: 0126897	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother of Appellant.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
associated with the claims file.

2.  Schizophrenia was shown in service; the evidence 
submitted in support of the claim establishes a current 
disability of schizophrenia.


CONCLUSION OF LAW

Schizophrenia was incurred or aggravated by active service.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) (hereafter the VCAA), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that the RO denied the claim based on the 
well-grounded criterion.  However, as the Board is granting 
the appellant complete relief on appeal in the present case, 
proceeding to adjudicate the claim on appeal is without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service medical records reveal that the veteran sought 
treatment for fatigability on three occasions.  In June 1990 
the veteran complained of irregularities with sleeping.  The 
treatment record reflects that the veteran was falling asleep 
in class whether he was standing or sitting.  The medical 
history was negative for prior medical problems and pertinent 
family history.  The examiner concluded that the veteran did 
not have a sleep disorder and noted that the veteran was 
unhappy with the Marine Corps.  

Person(s) in the veteran's chain of command referred the 
veteran for a medical evaluation in December 1990.  At that 
time the veteran complained of somnolence, anxiety, and 
fatigability for three months duration.  The medical history 
recorded that the veteran had a history of becoming fatigued 
while under stress and had sleep walked as a child.  The 
veteran was aware of some conflict with the command.  He 
indicated that he had been released from "air wing" because 
he failed a course.  The veteran denied crying, weight loss 
or gain, and problems of a financial, familial, or romantic 
nature.  The veteran indicated that he did not fall asleep on 
liberty, but did fall asleep while on guard or on duty.  The 
examiner noted that the veteran was not having 
hallucinations, delusions, or suicidal ideations.   Motor 
sensory was normal.  Reflexes were normal and symmetrical.  
Cerebellar showed good finger to nose.  The assessment was an 
adjustment disorder.  

A different provider, who saw the veteran the following day 
in December 1990, made the following diagnosis: Axis I-no 
diagnosis or condition; Axis II- passive-aggressive traits.  
The provider took an extensive childhood history and noted 
upon examination that the veteran was alert, fully oriented, 
eurhythmic mood with calm affect, poor attention to detail 
while concentration is good.  No indications were noted of a 
thought disorder, or symptoms of depression or mania, or 
suicidal or homicidal thoughts.  Speech was at a normal rate 
and rhythm with logical, linear content.  Judgment was sound; 
insight was poor.

The veteran complained of sleeping problems and fatigue again 
in July 1994.  The veteran reported that he slept six hours 
per night.  The examiner took a medical history and checked 
the veteran's vital signs.  The assessment was fatigue 
secondary to a decrease in exercise and activity.  The 
examiner indicated that a physiological disturbance was 
unlikely.

Post-service medical records show that the veteran was 
admitted to the VA medical center (VAMC) at Palo Alto, 
California in July 1997 and was discharged in August 1997, 
after a stay of approximately two weeks.  Upon admission, the 
veteran dated the onset of his symptoms some time after he 
separated from the military.  Days later, the veteran stated 
that he had auditory hallucinations while on active duty. 
While an inpatient, the veteran attended day treatment groups 
and was medicated with Risperdal.  The veteran's discharge 
diagnosis was schizophrenia, undifferentiated (features 
paranoia, disorganized, and catatonic type).  The veteran 
continued at Palo Alto VAMC with outpatient treatment.   The 
records also reflect outpatient treatment at the VA Oakland 
mental health clinic from November 1997 through September 
1999.

The veteran submitted several lay statements.  The veteran's 
mother provided a statement dated in November 1999, 
describing her son as outgoing and articulate before he 
entered the service, but after he separated, as listless, 
sleeping and napping most of the day.  She also stated that 
he had difficulty remembering, a shorter attention span, and 
no concentration.  I.A.M.  wrote in April 1999 that before 
the veteran joined the service, he was energetic and looking 
forward to the future and working on a team.  Toward the end 
of his service commitment, according to I.A.M., the veteran 
became withdrawn and you had to call his name numerous times 
to get his attention.  When you finally got his attention, he 
would just "look right thru you."  The greatest behavioral 
change noticed by I.A.M. was the veteran's not speaking, just 
pacing.  F.M., in a statement dated in April 1999, described 
the veteran as cheerful, talkative and very sociable before 
he joined the service.  After his separation he was unable to 
concentrate and acted like he did not comprehend what F.M. 
was saying to him.  According to F.M. the veteran was not 
very talkative and smiled very seldom after he was 
discharged.

A local personal hearing was held in November 1998.  The 
veteran testified that he had seen a psychologist as a child 
because of his parents' divorce. (Transcript (T) at pg. 3).  
He experienced sleeping problems and stress during "A" 
school. (T. at pg. 6).  He also experienced physical problems 
with training in 1990.  (T. at pg. 8).  The veteran was 
passing out all the time because of sleeping problems.  He 
had office hours in Millington, Tennessee, for missing an 
appointment because he had overslept.  The office hours 
resulted in a demotion.  (T. at pg. 9).  The veteran denied 
ever seeking psychiatric care while on active duty.  (T. at 
pg. 11).  He also testified that he applied for social 
security benefits, but no decision had been made.  (T. at pg. 
18).

The veteran's mother, M.D., also testified.  She stated that 
she was afraid that her children might have been traumatized 
from the divorce of their parents so she scheduled them for 
counseling.  (T. at pg. 3-4).  M.D. stated that she talked 
with an intern who was providing the counseling and was told 
that the veteran was adjusting.  M.D. stated the veteran's 
emotional state was fine and he had no greater problems than 
other children did.  (T. at pg. 4).  She described her son as 
outgoing, very sociable, and joking around before he went in 
the service.  (T. at pg. 13).  When he got out of the 
service, the veteran slept "an awful lot," hardly did 
anything, and could not stay employed for any length of time.  
His concentration and his memory had declined.  (T. at pg. 
13).  He had a recurring hallucination that his fingers were 
growing.  (T. at pg. 14).  These changes began some time in 
1996.  In addition to the hallucinations, he experienced 
insomnia and began pacing.  He became unresponsive.   M.D. 
suggested that he go to see a counselor, but he did not go 
within a year after his discharge.  Finally, she took him to 
Palo Alto in July 1997 and he was admitted.  (T. at pg. 14).

 The Board requested an independent medical expert (IME) 
opinion in August 2001.  In November 2001, after reviewing 
the claims file, Dr. S.S. provided an opinion.  Dr. S.S. 
noted that the records included the first medical visit in 
1990, 1994, and admissions in 1997 and 1998, and letters 
written by the veteran's friends and relatives.  Dr. S.S. 
made the following pertinent diagnosis: Axis I- 
schizophrenia, undifferentiated (paranoid, disorganized, and 
catatonic type).  Dr. S.S. opined that the patient started 
having prodromal symptoms of schizophrenia while in service.  
His symptoms of somnolence, anxiety, and fatigue in 1990 and 
the diagnosis of adjustment disorder were probably the 
initial presentation of his future chronic psychiatric 
illness.  The 1990 diagnosis of passive-aggressive 
personality was probably based on avolition (a lack of 
interest and motion; lack of participation), which was 
probably an early symptom of schizophrenia.  Dr. S.S. noted 
that he was unable to find any description of symptoms that 
led to the passive-aggressive personality diagnosis; he 
concluded that this was a misdiagnosis based on the patient's 
avolition, which was related to the schizophrenia.  He also 
noted that the veteran's demotion in service was due to 
tardiness, which suggested a decline in social functioning, a 
common symptom in schizophrenia.  He noted further decline in 
occupational and social functioning post-service, which 
suggested that the early onset of the veteran's decline was 
in the military.  Dr. S.S. stated that the continuous decline 
in functioning bolstered his conclusion that the prodromal 
symptoms of schizophrenia occurred while the veteran was on 
active duty.  

Dr. S.S. observed a strong family history of schizophrenia, 
suggesting that the veteran had a biological predisposition 
for developing schizophrenia.  In this regard, Dr. S.S. does 
not believe that the military experience caused the veteran 
to develop schizophrenia.  However, he did opine that the 
veteran was having prodromal symptoms, such as avolition, 
difficulty in coping with rigorous military training, sleep 
disturbances, and energy difficulty, which were probably due 
to early signs of schizophrenia during his active service.  
Dr. S.S. concluded that the medical probability that the 
onset of prodromal symptoms of schizophrenia occurred during 
the veteran's active service was greater than 75 percent.  
Once discharged, other symptoms of schizophrenia manifested 
rapidly.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The Board notes that the veteran has been diagnosed as having 
paranoid schizophrenia, which was confirmed by an April 1998 
VA examination and the November 2001 IME opinion.  Dr. S.S. 
also provided a nexus opinion, which clearly and 
unequivocally states that the veteran showed early symptoms 
of schizophrenia beginning in 1990.  Expressed in terms of 
medical probability that the veteran had the onset of 
prodromal symptoms of schizophrenia (avolition) while in the 
military, is greater than 75 percent.  In light of the 
veteran's current diagnosis of schizophrenia and the 
undisputed expert opinion that relates this diagnosis to 
service, the Board finds that veteran is entitled to service 
connection for schizophrenia.



ORDER

Entitlement to service connection for schizophrenia is 
granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeal

 



